Dear Secretary Carnahan:
This office received your letter of March 30, 2006, submitting to us a revised summary statement prepared under Section 116.334, RSMo, for a proposed constitutional amendment submitted by Patrick Tuohey and Missourians in Charge (version 2) to add a new Article XIV pertaining to state spending. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to only allow an increase in the total amount of legislative appropriations (excluding federal funds and certain other funds) to be expended in a fiscal year based on a change in inflation and population, unless a legislatively predetermined higher level is approved by a two-thirds vote of the legislature and the change is passed in a statewide election; and to require any revenues in excess of appropriations to fully fund two additional legislatively controlled special funds before any such excess revenues will be refunded to individual taxpayers?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General